Citation Nr: 0214816	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right knee disability.  

(The issue of entitlement to service connection for post-
operative degenerative disk disease of the lumbosacral spine 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served briefly on active duty from November 9, 
1976 to December 13, 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2000, a 
statement of the case was issued in October 2000, and a 
substantive appeal was received in November 2000.  The 
veteran testified at a personal hearing at the RO in January 
2001.  

The Board is undertaking additional development on the issue 
of service connection for post-operative degenerative disk 
disease of the lumbosacral spine, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

In a letter which was received at the RO in September 2000, 
the veteran indicated that he injured his left leg and not 
his right leg while on active duty.  In a statement from the 
veteran which was received in November 2000, it was reported 
that he was claiming service connection for disability in 
both knees.  The claim of entitlement to service connection 
for a left knee disability is referred to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995). 


FINDINGS OF FACT

1.  Right knee disability clearly and unmistakably existed 
prior to the veteran's entrance into active duty service.  

2.  There was no increase in the underlying severity of the 
veteran's preexisting right knee disability during his period 
of active duty service.  

3.  A separate right knee disability was not manifested 
during the veteran's period of active duty service. 


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
medical records, a RO hearing transcript and correspondence 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  In correspondence dated in June 2001, 
the veteran reported that he did not have any additional 
evidence to submit in support of this claim.  The veteran has 
not been afforded a VA examination of his knee in connection 
with this claim.  The Board finds, however, that the medical 
evidence of record, in conjunction with the veteran's 
testimony is sufficient to decide the merits of this claim.  
The veteran testified in January 2001 that he did not have 
any problems with his right knee since approximately one year 
after his discharge.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Moreover, in a March 2001 supplemental statement of the case 
and a November 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
No. 01-997 (Vet. App. June 19, 2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a right knee 
disability.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

There is competent evidence of record demonstrating the 
presence of a right knee disability prior to active duty 
service.  A May 1976 private clinical record indicates that 
the veteran sought treatment at that time after injuring his 
knee playing basketball.  The impression was right knee 
sprain.  An August 1976 record from a private hospital 
indicates that the veteran underwent a right knee arthrogram 
the same month.  

The service medical records reveal that scars were present on 
the bilateral knees at the time of the entrance examination 
which was conducted in November 1976.  No other pertinent 
abnormalities were noted.  On a Report of Medical History 
completed by the veteran at the same time, he denied having 
or ever having had a trick or locked knee.  

The veteran sought medical treatment on several different 
occasions in November 1976 for right knee pain.  The clinical 
records from this time period include references to the pain 
having been present for three years.  One of the clinical 
records indicates that the veteran injured the knee three 
years prior playing basketball.  An orthopedic consultation 
report indicates that the right knee pain had existed prior 
to active duty service.  X-rays were referenced as being 
essentially normal.  Diagnoses and assessments were mild 
ligament strain, sprain of the right knee, chondromalacia and 
chondromalacia possibly secondary to a subluxing patella.  

The veteran was discharged from active duty by reason of 
military unsuitability.  A right knee disability was not 
reported as being a cause for separation.  

The veteran was involved in a motor vehicle accident in 
February 1981.  He complained, in part, of a painful right 
knee.  A right knee disability was not diagnosed.  

A March 1982 letter from a private physician includes the 
notation that the veteran had experienced bilateral lower 
extremity numbness since falling on ice in February 1982.  

In November 1983, the Social Security Administration denied 
benefits to the veteran.  The sole disability noted in the 
decision was a severe back impairment.  No mention was made 
of any knee disorders.  

A private clinical record dated in December 1983 indicates 
that the veteran complained, in part, of a sore right knee.  
A right knee disability was not diagnosed.  

The veteran's application for compensation was received at 
the RO in August 1999.  He indicated on the application that 
he had not received any post-service treatment for his knee.  

In a statement which was received at the RO in September 
2000, the veteran reported that it was his left knee which 
was injured on active duty.  

The veteran appeared at a local RO hearing in January 2001.  
He agreed with the statement that he had injured his right 
knee playing basketball prior to active duty service and that 
he wore a knee brace for approximately one year.  He did not 
have problems with his knee from that time until he entered 
active duty.  He alleged that carrying heavy packs during 
basic training injured his knee.  He reported that he 
continued to have knee problems for a little while after his 
discharge from active duty.  He wore a brace for 
approximately one year after discharge and had not had any 
problems with his knee since that time.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The United States Court of Appeals for Veterans Claims has 
held that, as a matter of law, the presumption of soundness 
is rebutted by clear and unmistakable evidence consisting of 
a veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

Although scars on the knees were noted at the time of 
entrance examination, the report of the examination does not 
otherwise note any preexisting right knee disability.  
However, the overall record makes it quite clear that the 
veteran's right knee was medically treated prior to his entry 
into active duty service, and the veteran does not contend 
otherwise.  Private medical records dated in May and August 
of 1976 document preservice treatment.  Moreover, the veteran 
reported preservice right knee symptoms during the course of 
treatment during service.  The Board finds that there is 
clear and unmistakable evidence that a right knee disorder 
preexisted service.   The presumption of soundness upon entry 
into service has been rebutted.  

Further, the Board is unable to find that there was any 
increase in the underlying severity of the preexisting right 
knee disorder during the veteran's short period of active 
duty service.  It would appear that the right knee symptoms 
noted during service were indicative of a temporary flare-up 
of the disorder.  This is supported by the lack of any post-
service evidence of continuing right knee problems until the 
automobile accident in 1981.  Temporary flare-ups of a 
preexisting disorder do not constitute aggravation.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

Reinforcing the Board's decision in this regard is the fact 
that the veteran testified at the time of his January 2001 RO 
hearing that he continued to have knee problems for 
approximately one year after his discharge from active duty, 
but has not had any problems with his knees since that time.  
As noted above, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

Entitlement to service connection for right knee disability 
is not warranted.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

